I am unable to agree with the interpretation placed by the majority of the court on Act No. 20 of the Second Extra Session of 1934. It appears to me that the statutory provisions are plain and unambiguous and convey a clear and definite meaning. There is, therefore, no reason for construction. The letter of the law should not be disregarded in an attempt to ascertain its spirit.
Act No. 20 of the Second Extra Session of 1934 does not apply to natural persons. Nowhere in the statute is any mention made of natural persons. The title of the act refers only to corporations and the text of the act conforms to its title.
The term "company" as used in section 3, dealing with penalties for failure or refusal to pay the expense of the examination, does not embrace individuals or partnerships. The term "company" in a contract or statute imports a corporation. 7 R.C.L., p. 38, § 12. The term is used synonymously with the term "corporation" as used in the title and in the body of the statute. Obviously, there is no obligation imposed by the statute upon any "company" other than a public service or public utility corporation to pay for the examination of its affairs. *Page 308 
The public utility business of the state is conducted almost entirely by corporations. In the few instances that the business is conducted by individuals it is small in value and limited in scope. I see no inconsistency in the imposition by legislative enactment of the cost of investigations upon corporations carrying on extensive and complex businesses and not upon individuals carrying on limited and simple businesses. I think that was the legislative intent and that the intent is clearly expressed by the language of the statute.
The judgment should be reversed, and judgment should be rendered in plaintiff's favor as prayed for.